internal_revenue_service appeals_office watt avenue sa sacramento ca number release date date certified mail dear department of the treasury employer_identification_number person to contact employee id number fax uil oot sdollar_figure this is a final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in sec_501 we made the adverse determination for the following reasons organizations described in sec_501 on the internal_revenue_code and exempt from tax under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents or otherwise establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inure to the benefit of private shareholders or individuals your activities more than insubstantially further non-exempt purposes and you operate primarily for the benefit of private rather than public interests furthermore you fail the organizational_test for exemption because your articles of incorporation do not limit your activities to one or moré exempt purposes and your dissolution clause does not ensure that assets will be dedicated exclusively to the c purposes you're required to file federal_income_tax returns on forms u s_corporation income_tax return mail your form to the appropriate internal_revenue_service center per the form’s instructions you can get forms and instructions by visiting our website at www irs gov forms-pubs or by calling 800-tax-form we'll make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in either e e united_states tax_court the united_states court of federal claims the united_states district_court for the district of columbia you must file a petition or complaint in one of these three courts within days from the date we mailed this determination_letter to you contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment you can write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc note we will not delay processing income_tax returns and assessing any taxes due even if you file petition for declaratory_judgment under sec_7428 of the code please refer to the enclosed publication how to appeals an irs determination on tax -exempt status for more information about the appeals process you also have the right to contact the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs for tas assistance please contact the taxpayer_advocate for the irs office that issued this letter if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call tas assistance is not a substitute for established irs procedures such as the formal appeals process tas cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court if you have any questions contact the person at the top of this letter sincerely appeals team manager enclosure publication how to appeal an irs determination on tax-exempt status department of the treasury internal_revenue_service irs p o box cincinnati oh legend b date of formation c state d individual e brand f organization g individual h type of company j dollars amount dear date oct employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons described below facts you were incorporated on b as a non-profit corporation under c law your articles of incorporation are silent regarding your purpose but state that upon dissolution you will gift your assets to f a potential non-profit organization that you are planning as a spin off if f doesn’t exist you will gift your assets to a specifically named organization which is exempt under sec_501 of the code you submitted supplemental provisions to your articles of incorporation which were not filed with the state those provisions indicate that you are formed exclusively to promote the freedom of speech through outdoor broadcasts the provisions continue by stating that you are organized and operated exclusively for development and management of outdoor broadcast space educational and charitable purposes which qualify for exemption under sec_501 of the code your form_1023 states that you are dedicated to promoting free speech to this end you will develop and manage outdoor digital broadcast space specifically you will create e displays g is your president and ceo you state that g is a former billboard operator who is trying to get back into the outdoor advertising industry d the son of g plans to develop outdoor broadcast sites as one of your independent contractors you explained that like all operators he will have his own business that operates completely independently of you other than following your rules since your inception you have been leasing or gaining easements to place your displays and soliciting businesses to broadcast on the e displays you state these displays conflict with local ordinances statues that you believe are unconstitutional once a non-permitted model of free speech using e displays is created and defended then your activities will switch to solicitation of members of h companies and creation of a social movement to support your activities you will then become an overseer for the industry and provide validation and management services any business that wants to broadcast with you must adhere to the state rules and pay your membership fee members are contractually obligated to use every eleventh message on each display for non-profit use and will return a percentage of gross broadcast revenues to you you did not indicate anywhere in your application whether these non-profit organizations will be tax exempt or not once you are fully functional independent contractors will have the opportunity to fulfill sales of broadcast space and administrative functions for you rates will be commensurate with the industry and approved by your board independent contractors may earn percent of the contract they will develop broadcast sites that adhere to your rules and quotas you receive contracts from independent sites contracts will be open for public bid operators who do not convert their broadcasts to your standards will utilize percent of their display faces for non-profit use within ten years of membership and percent of their display faces within years for their converted billboards you receive broadcast space from independent_contractor members with excess funds distributed to other non-profits via a budget approval process again it was not stated whether the non-profits are exempt_organizations the property owned by g includes two lease locations for the e displays the rights to these display locations if developed as outdoor advertising displays would yield over j dollars each one percent of gross revenue from broadcast space will be returned to g for his existing leases trademarks and intellectual_property rights he will receive this income for his life and that of his immediate_family you will receive real properties easements and or leases in exchange for gross revenue which secures the right to develop broadcast sites on those properties currently you do not make payments for services however you intend to approve a clerical rate for services provided to you and a sales commission for services sold to businesses you said the going rate in the industry for sales commissions is ten percent of gross board members may be compensated for providing services to catalog number 47630w letter rev you an additional one percent is collected from everyone using the property for the individuals that facilitate bringing the property to the industry once you expand from your own displays to those of for-profit operators there may be additional legal challenges all independent contractors will have an equal opportunity to develop e displays under equal obligations to you you will seek independent contractors to fulfill sales of broadcast space and administrative functions at rates commensurate with the industry a one percent fee is in accordance with industry standards regarding an aggregator of contracts you are designed to be an aggregator of all digital displays of e independent operators and legacy billboard operators in the country by creating a national registry of outdoor displays the operators can increase their revenue and preserve the industry in accordance with reasonable rules and quota for development based on population rather than zoning business gets an organized assembly of digital broadcast sites the community gets public notices and noncommercial use of the displays your model is to create a standard for outdoor broadcasts that bypasses the permitting process in conjunction with a proven model that will evolve it is hoped that a social movement will create pressure to support the standard if the people support businesses that support the movement then everyone wins it is hoped that the government will respond by supporting the system through legislation non-profits and political candidates will benefit from free space on e displays or they can obtain broadcasts as a paid supporter non-profits will apply for broadcasts within an established radius all non-profits will have an opportunity to broadcast on e displays and they will be rotated through the list of non-profits to be broadcast from any given site during election periods free broadcast space for political candidates will be gifted to f the organization you plan to create as a spin off f is not currently a legal entity all candidates willing to adhere to f’s rules will receive broadcast space you will extend one or more e leases with a percent lease cost which will fund f you said that percent of the revenue will go to the landowner and percent will be donated to f once operational f will provide display space to all candidates who agree to a campaign expense cap that is percent less than the last campaign filed the expense caps continue to decrease until the people or the current candidates file to raise the cap local candidates will be required to represent constituents within the same geographic boundary as the display you submitted copies of your website pages your website includes details regarding your rules point system quotas pricing and application process you charge an application fee for an e as well as a membership fee to h companies the membership fee revenue will be used to sponsor and defend as necessary the two initial broadcast sites owned by g sponsoring businesses will have their sponsorship broadcast on the initial two sites once you are launched the membership fee will be increased by percent you plan to use quotas to control the number of displays in a geographic area based on population a point rating system will be used to keep value in the e sites by limiting space between them and providing adherence to safety while providing a harmonious environment between the public sponsors and your members businesses that sponsor broadcasts must review the point system to ensure that broadcasts will add productive marketing to the businesses as well as keep the value of the e system the independent e displays owned by property owners operators will be sponsored by businesses for their cost of development and upkeep of the non-profit broadcast faces you will be funded by membership fees and contracts with independent billboard operators excess funds will be distributed to community non-profits the expense of sponsoring each eleventh message free to non-profits letter rev catalog number 47630w and political candidates will be absorbed in the cost of the sponsorships for the remaining sponsors of the broadcast site one percent of gross revenue collected will be distributed back to the public through various games that bring awareness to the broadcast site law sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of such organization to one or more exempt purposes and do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 provides that an organization's assets must be dedicated to an exempt_purpose either by an express provision in its governing instrument or by operation of law sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency revrul_73_285 1973_2_cb_174 states that freedom of religion is one of the fundamental freedoms guaranteed by the united_states constitution the first amendment to the constitution as made applicable to the states by the fourteenth amendment specifically forbids the states from enacting laws prohibiting the free letter rev catalog number 47630w exercise of religion therefore by providing funds for the defense of prosecutions which involve substantial constitutional issues of state abridgment of religious freedom the organization is promoting social welfare by defending human and civil rights secured_by law in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational or scientific but rather commercial in addition the court found that the organization's financing did not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in 487_fsupp_801 aftr 2d dc nc the court stated that the organization’s activities were charitable and that the constitution recognizes the right to work as a human and civil right secured_by law therefore defense of this right was beneficial to the community and was charitable in nature in easter house v u s cl_ct affid 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for- profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiffs adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 application of law organizational_test your articles of incorporation do not include a clause limiting your purposes to one or more exempt purposes additionally your dissolution clause is too narrow as stated in sec_1_501_c_3_-1 and sec_1_501_c_3_-1 to demonstrate that it is organized exclusively for exempt purposes thus satisfying the organizational_test an organization must have a valid purpose clause and a valid dissolution clause you do not have a proper_purpose or dissolution clause therefore you are not organized for exempt purposes as described in sec_501 of the code letter rev catalog number 47630w operational_test you were formed primarily to develop and manage outdoor digital broadcast space for a fee you will operate your own billboards and maintain a network of independent operators with whom you contract these are not exclusively charitable educational or religious purposes consistent with sec_501 of the code or sec_1_501_c_3_-1 therefore you fail the operational_test the presence of a single non-exempt purpose if substantial in nature precludes exemption regardless of any valid exempt purposes as described in better business bureau you plan to engage in substantial non-exempt activities by providing outdoor digital advertising space to for-profit businesses and political candidates during election cycles while you do plan to provide free advertising space to non-profits it is not clear if these non- profits will be exempt_organizations even if the organizations are exempt the free space will constitute a minimal amount of the total display time available in addition your plans to distribute funds to community organizations is not a substantial activity accordingly you are not operated exclusively for one or more exempt purposes as described in sec_1_501_c_3_-1 and are not exclusively charitable as described in sec_1_501_c_3_-1 like the organizations in b s w group inc and easter house you are in direct competition with and your activities are almost indistinguishable from commercial billboard businesses your activities are neither exclusively charitable nor educational rather your activities further substantial non-exempt purposes you will pay a one percent fee to g for his and his immediate family’s lifetime for_the_use_of the two billboard locations sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest any benefit you provide to non-profits in the community or to the public is incidental providing g and his family with a percentage of your revenue with no stated limit provides a substantial private benefit and precludes exemption under sec_501 of the code you are unlike the organizations in revrul_73_285 and national right to work legal defense and education foundation the organizations in both cases provided funds or legal representation to protect the civil rights of individuals while the initial two billboards conflict with local ordinances statutes that you believe are unconstitutional your plans to operate a billboard network in a non-exempt manner overshadows any potential connection to the defense of freedom of speech any relationship to the defense of the right to freedom of speech is tenuous at best your position you referenced two court cases which involved the constitutionality of local ordinances regulating outdoor displays in one case it was determined by the court that a prohibitive ordinance would unconstitutionally restrict noncommercial use of display space in the second case the court indicated that before restricting free speech an authority must prove there is a value gained by the restriction both cases were remanded you believe these decisions create an opportunity for a non-profit to assert that they only intend to use the displays for partial use and that the remainder would enable commercial use local and state ordinances and statutes restrict billboards and the off-premise display of non-profit speech similar to what you are proposing since the displays restrict the use of public space you said it appears to be in violation of the precedents set in the referenced cases some local authorities have further restricted billboard use to the extent of denying all letter rev catalog number 47630w billboards you will specifically target overlapping jurisdictions where small prohibitive ordinances are subject_to challenge because they violate multiple precedents you said no one wants to support your idea but that everyone will win in the end if someone goes to the trouble of preserving the space in the name of the people then al will benefit the outdoor operators will have the ability to increase their revenue and preserve the industry in accordance with reasonable rules and quota for development based on population rather than zoning business gets a distributed and organized assembly of digital broadcast sites the community gets public notices and noncommercial use of the displays you went on to say that although everyone benefits no one wants to begin the process of change the people don’t really want outdoor displays but they are protected free speech outdoor operators have negotiated monopolies and reduced competition business is reluctant to create any activity which would challenge their standing in the communities they sell to and to the authorities which regulates their businesses our response to your position the two court cases you cited to support your position do not apply to this determination rather they related to the constitutionality of local ordinances we are not ruling on local ordinances regarding outdoor displays the determination being made here is whether you qualify as an organization described in sec_501 of the code creating outdoor digital displays in the manner described above furthers substantial non-exempt purposes and precludes exemption under sec_501 for the reasons described above conclusion based on the facts and information provided you are neither organized nor operated exclusively for exempt purposes within the meaning of sec_501 of the code you provide a substantial private benefit to g and his family your operation and management of digital billboards is a substantial non-exempt purpose therefore you are precluded from exemption under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on e e e e e the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative letter rev catalog number 47630w one of the following declarations e for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47630w you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
